COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


JESSE RAY BROWN
                                                                 MEMORANDUM OPINION*
v.     Record No. 1206-07-3                                           PER CURIAM
                                                                   SEPTEMBER 25, 2007
THE PEPSI BOTTLING GROUP, INC. AND
 OLD REPUBLIC INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Stephen G. Bass; Carter Craig, on brief), for appellant.

                 (Dale W. Webb; Roberta A. Paluck; Frankl Miller & Webb, on
                 brief), for appellees.


       Jesse Ray Brown appeals a decision of the Workers’ Compensation Commission

suspending his award of temporary total disability benefits on the ground that he unjustifiably

refused medical treatment. We have reviewed the record and the commission’s opinion and find

that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Brown v. The Pepsi Bottling Group, Inc., VWC File No.

209-73-44 (May 1, 2007). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.